DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10, 19-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 7, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. PGPUB. 2019/0189465 A1) in view of Druz et al. (U.S. PGPUB. 2005/0034979 A1) and Cheong et al. (U.S. PGPUB. 2012/0103802 A1).
INDEPENDENT CLAIM 11:
Regarding claim 11, Miller et al. teach a film-forming method of forming a predetermined film by a film-forming apparatus, which comprises: a processing chamber defining a processing space in which a film-forming process is performed on a substrate, a first sputter-particle emitter and a second sputter-particle emitter having targets, respectively, from which sputter-particles are emitted in different oblique directions in the processing space, a sputter-particle blocking plate having a passage hole through which the sputter-particles emitted from the first sputter-particle emitter and the second sputter-particle emitter pass, a substrate support configured to support the substrate and provided at a side opposite the first sputter- particle emitter and the second sputter-particle emitter with respect to the sputter-particle blocking plate in the processing space, and a substrate moving mechanism configured to linearly move the substrate supported on the substrate support, the film-forming method comprising: supporting the substrate on the substrate support; moving the substrate linearly; emitting the sputter-particles from the first sputter-particle emitter and the second sputter-particle emitter while the substrate is moved; and forming a film by causing the sputter-particles emitted for the first sputter-particle emitter and the second sputter-particle emitter to be incident on the substrate through the passage hole. (Paragraphs 0068-0073; Fig. 12)
The difference between Miller et al. and claim 11 is that wherein the sputter-particle blocking plate includes: a first passage hole through which the sputter-particles emitted from the first sputter-particle emitter pass: a second passage hole through which the sputter-particles emitted from the second sputter-particle emitter pass: a first fin provided in a vicinity of the first passage hole to guide the sputter-particles at a first predetermined angle: and a second fin provided in a vicinity of the second passage hole to guide the sputter-particles at a second predetermined angle, wherein a first incident angle of the sputter-particles which pass through the first passage hole is adjusted by adjusting the first predetermined angle of the first fin, and wherein a second incident angle of the sputter-particles which pass through the second passage hole is adjusted by adjusting the second predetermined angle of the second fin.
Regarding wherein the sputter-particle blocking plate includes: a first passage hole through which the sputter-particles emitted from the first sputter-particle emitter pass: a second passage hole through which the sputter-particles emitted from the second sputter-particle emitter pass: a first fin provided in a vicinity of the first passage hole to guide the sputter-particles at a first predetermined angle: and a second fin provided in a vicinity of the second passage hole to guide the sputter-particles at a second predetermined angle, wherein a first incident angle of the sputter-particles which pass through the first passage hole is adjusted by adjusting the first predetermined angle of the first fin, and wherein a second incident angle of the sputter-particles which pass through the second passage hole is adjusted by adjusting the second predetermined angle of the second fin (Claim 11), Druz et al. teach utilizing a blocking plate with two holes.  (See Figs. 14, 14A, 15)

    PNG
    media_image1.png
    558
    431
    media_image1.png
    Greyscale

Cheong et al. teach providing fins to holes in shield.  (See Fig. 7)

    PNG
    media_image2.png
    419
    555
    media_image2.png
    Greyscale

	The combination of Druz et al. with Cheong et al. would result in:

    PNG
    media_image3.png
    317
    545
    media_image3.png
    Greyscale


	The motivation for utilizing Druz et al. is that it allows for treating of sidewalls.  (Paragraph 0064)
The motivation for utilizing the features of Cheong et al. is that it allows for protecting portions of the substrate.  (Paragraph 0038)
DEPENDENT CLAIM 12:
Regarding claim 12, Miller et al. teach wherein emitting the sputter-particles comprises: performing, alternately one or more times, an emission of the sputter-particles from the first sputter-particle emitter and an emission of the sputter-particles from the second sputter- particle emitter, and wherein the forming the film comprises: performing, alternately one or more times, a first film formation of forming a first film on the substrate by the sputter-particles emitted from the first sputter-particle emitter and a second film formation of forming a second film on the substrate by the sputter-particles emitted from the second sputter-particle emitter. (Paragraphs 0068-0073; Fig. 12)
DEPENDENT CLAIM 13:
Regarding claim 13, Miller et al. teach wherein the substrate moving mechanism is configured to: move the substrate in a first direction while the sputter-particles are emitted from the first sputter-particle emitter; and move the substrate in a second direction, which is opposite the first direction, while the sputter-particles are emitted from the second sputter-particle emitter. (Paragraphs 0068-0073; Fig. 12)
DEPENDENT CLAIM 14:
Regarding claim 14, Miller et al. teach wherein growth directions of a first film and a second film formed on the substrate are controlled by setting an emission output of the sputter- particles from the first sputter-particle emitter and an emission output of the sputter-particles from the second sputter-particle emitter to be different from each other. (Paragraph 0069 — independent angular control for example)
DEPENDENT CLAIM 15:
Regarding claim 15, Miller et al. teach wherein growth directions of a first film and a second film formed on the substrate are controlled by setting an angle of the sputter-particles emitted from the first sputter-particle emitter to be incident on the substrate and an angle of the sputter-particles emitted from the second sputter-particle emitter to be incident on the substrate to be different from each other. (Paragraph 0069 — independent angular control for example) DEPENDENT CLAIM 16:
Regarding claim 16, Miller et al. teach wherein the target of the first sputter-particle emitter and the target of the second sputter-particle emitter are formed of different materials, and a first film and a second film formed on the substrate are formed of different materials. (Paragraph 0073)
DEPENDENT CLAIM 17:
Regarding claim 17, Miller et al. teach wherein, in the emitting the sputter-particles, an emission of the sputter-particles from the first sputter-particle emitter and an emission of the sputter-particles from the second sputter-particle emitter are simultaneously performed, and wherein, in the forming the film, the film is formed on the substrate by the sputter- particles simultaneously emitted from the first sputter-particle emitter and the second sputter- particle emitter. (Paragraph 0073)
DEPENDENT CLAIM 18:
Regarding claim 18, Miller et al. teach wherein forming the film is controlled by adjusting an arrangement and an angle of the target of the first sputter-particle emitter, and an angle of the sputter-particles emitted from the first sputter-particle emitter and the second sputter-particle emitter to be incident on the substrate. (Paragraph 0069)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Miller et al. by utilizing the features Druz et al. and Cheong et al. because it allows for treating sidewalls and protecting portions of the sidewalls.
Claims 29, 33, 34 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. PGPUB. 2019/0189465 A1) in view of Cheong et al. (U.S. PGPUB. 2012/0103802 A1).
INDEPENDENT CLAIM 29:
Regarding claim 29, Miller et al. teach a film-forming method of forming a predetermined film by a film-forming system, which comprises: at least one film-forming apparatus including a sputter-particle emitter configured to obliquely emit sputter-particles, and configured to perform sputtering film formation on a substrate by emitting sputter-particles from the sputter-particle emitter while linearly moving the substrate in one direction, a substrate transporter configured to transport the substrate to the at least one film-forming apparatus, and a substrate rotation mechanism configured to rotate the substrate in a plane, the film-forming method comprising: performing a first film formation on the substrate by a film-forming apparatus among the at least one film-forming apparatus; rotating the substrate in the plane by the substrate rotation mechanism; transporting the substrate rotated in the plane to the film- forming apparatus among the at least one film-forming apparatus or another film-forming apparatus by the substrate transporter; and performing a second film formation by the film- forming apparatus to which the substrate is transported. (Paragraphs 0068-0073; Fig. 12)
The difference between Miller et al. and claim 29 is that unloading the substrate from a chamber of the film-forming apparatus among the at least one film-forming apparatus by the substrate transporter is not discussed.
Miller et al. teach that a substrate can be unloaded from the chamber by a substrate transporter. (Paragraph 0045)
The difference between Miller et al. and claim 29 is that wherein the at least one film forming apparatus includes a sputter-particle blocking plate, wherein the sputter-particle blocking plate includes: a passage hole through which the sputter-particles emitted from the sputter-particle emitter pass: and a fin provided in a vicinity of the passage hole to guide the sputter-particles at a predetermined angle, and wherein an incident angle of the sputter-particles which pass through the passage hole is adjusted by adjusting the predetermined angle of the fin.
	Regarding wherein the at least one film forming apparatus includes a sputter-particle blocking plate, wherein the sputter-particle blocking plate includes: a passage hole through which the sputter-particles emitted from the sputter-particle emitter pass: and a fin provided in a vicinity of the passage hole to guide the sputter-particles at a predetermined angle, and wherein an incident angle of the sputter-particles which pass through the passage hole is adjusted by adjusting the predetermined angle of the fin, Cheong et al. teach a sputter-particle blocking plate, wherein the sputter-particle blocking plate includes: a passage hole through which the sputter-particles emitted from the sputter-particle emitter pass: and a fin provided in a vicinity of the passage hole to guide the sputter-particles at a predetermined angle, and wherein an incident angle of the sputter-particles which pass through the passage hole is adjusted by adjusting the predetermined angle of the fin.  (Paragraph 0038; Fig. 7)

    PNG
    media_image2.png
    419
    555
    media_image2.png
    Greyscale

	The motivation for utilizing the features of Cheong et al. is that it allows for protecting portions of the substrate.  (Paragraph 0038)
DEPENDENT CLAIM 33:
Regarding claim 33, Miller et al. teach the substrate is rotated by the substrate the substrate rotation mechanism such that a rotation angle of the substrate becomes 180 degrees. (Paragraph 0073)
DEPENDENT CLAIM 34:
Regarding claim 34, Miller et al. teach in the rotating the substrate in the plane, the substrate is rotated by the substrate rotation mechanism such that a rotation angle of the substrate becomes an arbitrary angle. (Paragraph 0073)
The motivation for utilizing the features of Miller et al. is that it allows for moving the substrate into and out of the deposition chamber. (Paragraph 0045)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Miller et al. and modified Miller et al. with Cheong et al. because it allows for moving the substrate into and out of the chamber and for protecting the substrate. 
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Cheong et al. as applied to claim 29 above, and further in view of Kogure et al. (JP 2010-126789). 
DEPENDENT CLAIM 30:
The difference not yet discussed is wherein the at least one film-forming apparatus includes at least two film-forming apparatus, and wherein the first film formation is performed by one among the at least one film-forming apparatuses and the second film formation is performed by another one among the at least one film-forming apparatuses.
Regarding claim 30, Kogure et al. teach utilizing two film forming apparatus and film forming in a first film forming apparatus and in a second film forming apparatus. (Figs. 1, 3; Abstract)


DEPENDENT CLAIM 31:
The difference not yet discussed is wherein the at least one film-forming apparatus includes a plurality of film-forming apparatuses, wherein the substrate transporter is configured to serially transport the substrate to the plurality of film-forming apparatuses, and wherein the substrate rotation mechanism is configured to rotate the substrate such that film formation directions by the plurality of film-forming apparatuses are alternately changed.
Regarding claim 31, Kogure et al. teach serially transporting the substrate to the plurality of film forming apparatus. The substrate rotation mechanism rotates the substrate to alternate change as suggested by Miller et al. (Figs. 1, 3; Abstract)
The motivation for utilizing the features of Kogure et al. is that it allows for efficient treatment of workpieces. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Kogure et al. because it allows for efficient treatment of workpieces.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Cheong et al. as applied to claim 29 above, and further in view of Druz et al. (U.S. PGPUB. 2005/0034979 A1).
The difference not yet discussed is wherein the film-forming method further includes performing the process other than the film formation by the processing apparatus before, during, or after at least one of the first film formation and the second film formation.
Regarding claim 32, Druz et al. teach etching other than film forming before, during, or after at least one of a first film formation and a second film formation. (Paragraph 0065)
The motivation for utilizing the features of Druz et al. is that it allows for performing multiple processes on the substrate. (Paragraph 0065)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Druz et al. because it allows for performing multiple processes on the substrate.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure et al. (JP 2010-126789) in view of Miller et al. (U.S. PGPUB. 2019/0189465 A1) and Druz et al. (U.S. PGPUB. 2005/0034979 A1) and Cheong et al. (U.S. PGPUB. 2012/0103802 A1).
INDEPENDENT CLAIM 35:
Regarding claim 35, Kogure et al. teach a film-forming method of forming a predetermined film by a film-forming system, which comprises: a first film-forming apparatus including a first sputter-particle emitter configured to obliquely emit sputter-particles in a first direction, and configured to perform sputtering film formation on a substrate by emitting sputter- particles from the first sputter-particle emitter, a second film-forming apparatus including a second sputter-particle emitter configured to emit sputter-particles in a second direction, which is opposite the first direction, and configured to perform sputtering film formation on the substrate by emitting sputter-particles from the second sputter-particle emitter, and a transporter configured to transport the substrate between the first film-forming apparatus and the second film-forming apparatus, the film-forming method comprising: performing, by the first film- forming apparatus, a first sputtering film formation on the substrate by emitting sputter-particles from the first sputter-particle emitter; transporting the substrate to the second film-forming apparatus by the transporter, and performing, by the second film-forming apparatus, a second sputtering film formation on the substrate by emitting sputter-particles from the second sputter- particle emitter. (Fig. 1, 3; Abstract)
The difference between Kogure et al. and claim 35 is that moving the substrate in a first liner direction and moving the substrate in a second linear direction is not discussed.
Regarding moving the substrate in a first linear direction and moving the substrate in a second linear direction (Claim 35), Miller et al. teach moving the substrate linearly in different directions which would suggest applicant’s directions. (Paragraphs 0072, 0073) 
The difference between Miller et al. and claim 35 is that wherein the sputter-particle blocking plate includes: a first passage hole through which the sputter-particles emitted from the first sputter-particle emitter pass: a second passage hole through which the sputter-particles emitted from the second sputter-particle emitter pass: a first fin provided in a vicinity of the first passage hole to guide the sputter-particles at a first predetermined angle: and a second fin provided in a vicinity of the second passage hole to guide the sputter-particles at a second predetermined angle, wherein a first incident angle of the sputter-particles which pass through the first passage hole is adjusted by adjusting the first predetermined angle of the first fin, and wherein a second incident angle of the sputter-particles which pass through the second passage hole is adjusted by adjusting the second predetermined angle of the second fin.
Regarding wherein the sputter-particle blocking plate includes: a first passage hole through which the sputter-particles emitted from the first sputter-particle emitter pass: a second passage hole through which the sputter-particles emitted from the second sputter-particle emitter pass: a first fin provided in a vicinity of the first passage hole to guide the sputter-particles at a first predetermined angle: and a second fin provided in a vicinity of the second passage hole to guide the sputter-particles at a second predetermined angle, wherein a first incident angle of the sputter-particles which pass through the first passage hole is adjusted by adjusting the first predetermined angle of the first fin, and wherein a second incident angle of the sputter-particles which pass through the second passage hole is adjusted by adjusting the second predetermined angle of the second fin (Claim 11), Druz et al. teach utilizing a blocking plate with two holes.  (See Figs. 14, 14A, 15)

    PNG
    media_image1.png
    558
    431
    media_image1.png
    Greyscale

Cheong et al. teach providing fins to holes in shield.  (See Fig. 7)

    PNG
    media_image2.png
    419
    555
    media_image2.png
    Greyscale

	The combination of Druz et al. with Cheong et al. would result in:

    PNG
    media_image3.png
    317
    545
    media_image3.png
    Greyscale


	The motivation for utilizing Druz et al. is that it allows for treating of sidewalls.  (Paragraph 0064)
The motivation for utilizing the features of Cheong et al. is that it allows for protecting portions of the substrate.  (Paragraph 0038)
DEPENDENT CLAIM 36:
Regarding claim 36, Miller et al. teach the first of the first film-forming apparatus and the second direction of the second film-forming apparatus are opposite to each other with respect to a loading/unloading port configured to load/unload the substrate by the transporter. (Paragraph 0072, 0073, 0045)
The motivation for utilizing the features of Miller et al. is that it allows for coating the entire substrate. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kogure et al. by utilizing the features of Miller et al. because it allows for coating the entire substrate and for utilizing the features of Druz et al. and Cheong et al. because it allows for treating of sidewalls and for protecting portions of the substrate.
Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive.
The 35 U.S.C. 112 rejections of the previous office action have been overcome.
In response to the argument that the applied prior art does not teach the claimed blocking plate and guiding system utilizing the fin, it is argued that the newly applied references to Cheong et al. and Druz et al. teach the blocking plate and guiding system utilizing fins with particle angles to direct the sputter particles.  Specifically Cheong et al. teach a sputter-particle blocking plate, wherein the sputter-particle blocking plate includes: a passage hole through which the sputter-particles emitted from the sputter-particle emitter pass: and a fin provided in a vicinity of the passage hole to guide the sputter-particles at a predetermined angle, and wherein an incident angle of the sputter-particles which pass through the passage hole is adjusted by adjusting the predetermined angle of the fin.  (Paragraph 0038; Fig. 7)

    PNG
    media_image2.png
    419
    555
    media_image2.png
    Greyscale

Furthermore, Druz et al. teach utilizing a blocking plate with two holes.  (See Figs. 14, 14A, 15)

    PNG
    media_image1.png
    558
    431
    media_image1.png
    Greyscale

Cheong et al. teach providing fins to holes in shield.  (See Fig. 7)

    PNG
    media_image2.png
    419
    555
    media_image2.png
    Greyscale

	The combination of Druz et al. with Cheong et al. would result in:

    PNG
    media_image3.png
    317
    545
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
June 1, 2022